Exhibit 10.53

CONSOL ENERGY INC.

1999 DIRECTORS DEFERRED COMPENSATION PLAN

HYPOTHETICAL INVESTMENT ELECTION FORM

Investment Election:

Pursuant to the CONSOL Energy Inc. (the “Company”) Directors Deferred
Compensation Plan (the “Plan”), I hereby elect that the amounts I have deferred
under the Plan be deemed to be invested among such hypothetical investments as
specified on Appendix A and/or B attached hereto.

Acknowledgments:

 

  •  

I understand that the amounts I have deferred under the Plan represent an
unfunded, unsecured obligation of the Company to pay me benefits in the future
in accordance with the terms of the Plan, and that the elections I have made
hereunder are for Plan recordkeeping purposes only and do not represent actual
investments.

 

  •  

I understand that in the event the Company sets aside funds to satisfy its
obligations under the Plan, the Company is under no obligation to actually
invest such monies in accordance with the elections I have made hereunder.

 

  •  

I understand that the earnings credited to the amounts I have deferred under the
Plan will be based on the hypothetical investments I have elected, and
acknowledge and agree that neither the Company nor the Administrator (as defined
in the Plan) shall act as a guarantor, or be liable or otherwise responsible for
the investment performance (including losses) of such hypothetical investments.

 

  •  

I understand that the Administrator shall establish reasonable procedures for
crediting earnings (and losses) under the Plan, and acknowledge and agree that
the Administrator has full authority and discretion to decide all matters
relating to the implementation, administration and interpretation of such
procedures, which determinations shall be final, conclusive, and binding upon
all interested parties.

 

  •  

I understand that the investment elections made hereunder will apply to all
deferrals that I have made, or will make in the future, under the Plan, and that
my investment elections will remain in effect from year to year unless an until
I change such investment elections by filing a new investment election form.

 

  •  

I understand that if prior approval of my elections (and or receipt or
disposition of phantom stock) by the Company’s Compensation Committee and/or
Board of Directors is required for the purposes of securing any exemptions under
Rule 16b-3(d) and/or (e) under the Securities Exchange Act of 1934, as amended
or otherwise, the elections I have made herein will not be effective until the
approval of the Company’s Compensation Committee and/or Board of Directors has
been obtained. The Administrator has full authority and discretion to decide all
matters relating to the approval requirements, which determinations shall be
final, conclusive, and binding upon all interested parties.

This form must be returned to George Witkowsky to be effective on or about the
next succeeding January 1st or July 31st.

 

Signature:    

Printed Name:    

Dated:                                                            , 20    



--------------------------------------------------------------------------------

CONSOL ENERGY INC.

1999 DIRECTORS DEFERRED COMPENSATION PLAN

APPENDIX A

HYPOTHETICAL INVESTMENT ELECTION FORM1

Please Check Appropriate Box and Complete as Necessary:

 

¨ I am making no change to my current elections. All the amounts I have deferred
under the Directors Deferred Compensation Plan should continue to be deemed to
be invested in accordance with the current investment elections I have on file
with the Plan (See Schedule 1 for a statement of your current elections).

 

¨

I hereby elect that         % of the amounts I have deferred under the Directors
Deferred Compensation Plan be deemed to be invested entirely in Company common
stock and any balance of deferrals will be invested among the hypothetical
investments specified on page 2 of this Appendix A.2

 

¨ In addition, I irrevocably elect to make no intraplan transfers (i.e., change
my hypothetical investment elections deemed to be invested entirely in Company
common stock) during the entire deferral period. [Check this box only if you
intend never to change your election option related to the hypothetical
investments in common stock made in this election form]

 

¨ I hereby elect that the amounts I have deferred under the Directors Deferred
Compensation Plan be deemed to be invested as specified on Appendix B.

[Remainder of Page Intentionally Left Blank]

 

1

Any election that is made will have the effect of rebalancing all deferrals made
to date, except for those deemed to be in Company common stock which have been
designated as irrevocable by the participant.

 

2

Any phantom stock “granted” under a deferral will be treated as though it were
the equivalent of a Deferred Stock Unit (as the term is used under CONSOL Energy
Inc. Equity Incentive Plan as amended and restated, effective as of May 3, 2005,
as may be amended from time to time) that is settled solely in cash. Such
phantom stock will be treated for the purposes of dividends and other matters as
a Deferred Stock Unit. The Administrator has full authority and discretion to
decide all matters relating to the implementation, administration and
interpretation of the treatment of such phantom stock, which determinations
shall be final, conclusive, and binding upon all interested parties.



--------------------------------------------------------------------------------

1999 DIRECTORS DEFERRED COMPENSATION PLAN

APPENDIX B

HYPOTHETICAL INVESTMENT ELECTION FORM

I hereby elect that the amounts I have deferred under the Directors Deferred
Compensation Plan be deemed to be hypothetically invested in one of the
elections as specified below:

 

INVESTMENT3

  

ELECTION

CONSERVATIVE (20% stock, 80% bond)

       

BALANCED INCOME (40% stock, 60% bond)

       

BALANCED (60% stock, 40% bond)

       

BALANCED GROWTH (80% stock, 20% bond)

       

AGGRESSIVE GROWTH (100% stock)

       

MONEY MARKET FUND

  

 

 

3

The foregoing investment options are coordinated through National City.